                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


IN THE MATTER OF THE SEARCH OF:
                                                                         8:19MJ18
13502 WalnutStreet, Springfield, Nebraska
68509, its outbuildings, garages and vehicles                ORDER TO UNSEAL SEARCH
                                                            WARRANT, APPLICATION AND
                                                              AFFIDAVIT AND RETURN




         This matter is before the court on the government's motion to unseal (Filing No.

 _3) . The motion is granted.

         IT IS SO ORDERED.

         Dated this   J/3    day of July, 2019.


                                                  BY THE COURT:

                                                   y/1'1X/_
                                                  M1CHAYL15~
                                                  United States Magistrate Judge




   Certified copy provided to
  USA on ·-O   767//7
